¶32 (concurring) — I concur with the result the majority reaches in this case, affirming the Court of Appeals holding that Ronald Tvedt’s double jeopardy rights were not violated when he was convicted of four counts of first degree robbery in connection with robberies of two commercial establishments where two employees were present at each location. I agree, based on State v. Rupe, 101 Wn.2d 664, 693, 683 P.2d 571 (1984), that the State properly charged Tvedt with four counts of robbery for (1) the taking of the Exxon station’s cash from Addie Schaefer, (2) the taking of Monty Younce’s truck keys, (3) the taking of the Texaco station’s cash form Teresa Piper, and (4) the taking of Jack Shepherd’s cell phone. See majority at 719. However, I write separately because I believe that the proper unit of prosecution for robbery, as defined by our legislature, permits a separate count for each victim against whom a defendant uses or threatens force to accomplish the taking of property against the victim’s will, from the victim’s person, or in his or her presence, provided that the *721victim has an ownership, representative, or possessory interest in the property taken.
Bridge, J.
*721I
Unit of Prosecution for Robbery
¶33 The majority concludes that the legislature intended the unit of prosecution to “encompass both a taking of property and a forcible taking against the will of the person from whom or from whose presence the property is taken,” yet it further sets forth its conclusion that multiple counts may not be based on “a single taking of property from or from the presence of multiple persons even if each has an interest in the property.” Majority at 720 (emphasis added). It is this secondary assertion with which I disagree.
¶34 When defendants challenge multiple convictions for violations of a single statute, the question to be asked “is what ‘unit of prosecution’ has the Legislature intended as the punishable act under the specific criminal statute.” State v. Adel, 136 Wn.2d 629, 634, 965 P.2d 1072 (1998) (citing Bell v. United States, 349 U.S. 81, 83, 75 S. Ct. 620, 99 L. Ed. 905 (1955)). To determine the unit of prosecution, we look to the plain language of the statute. State v. Tili, 139 Wn.2d 107, 113, 985 P.2d 365 (1999) (citing Adel, 136 Wn.2d at 635). The Washington criminal code sets forth the definition of robbery: *722RCW 9A.56.190. RCW 9A.56.200 and .210 then go on to define first and second degree robbery respectively.
*721A person commits robbery when he unlawfully takes personal property from the person of another or in his presence against his will by the use or threatened use of immediate force, violence, or fear of injury to that person or his property or the person or property of anyone. Such force or fear must be used to obtain or retain possession of the property, or to prevent or overcome resistance to the taking; in either of which cases the degree of force is immaterial. Such taking constitutes robbery whenever it appears that, although the taking was fully completed without the knowledge of the person from whom taken, such knowledge was prevented by the use of force or fear.
*722¶35 As the majority notes, RCW 9A.56.190 establishes the crime of robbery as one which is dual in nature. See majority at 711. That is, the statute criminalizes a robber’s taking of property and a robber’s use of force against persons. See 2 Wayne R. LaFave & Austin W. Scott, Jr., Substantive Criminal Law § 8.11, at 437 & n.3 (1986) (noting that robbery is an offense against both persons and property, however with the “modern trend ... to consider [it] as an offense against the person”).
¶36 Contrary to the majority’s conclusion however, RCW 9A.56.190’s plain language evidences that the legislature principally intended to criminalize the robber’s use or threatened use of force against individuals.6 See 2 LaFave & Scott, supra, at 437 n.3; see also 77 C.J.S. Robbery § 2 (1994) (“While [robbery] can be characterized as an offense against both person and property, robbery is held to be primarily an offense against the person.”). Our legislature unambiguously set forth this intent through its definition of robbery in our criminal code.
¶37 First, the statutory composition of our robbery statutes evinces the legislature’s codification of this crime as one committed against a person. Notably, RCW 9A.56.190, RCW 9A.56.200 (first degree robbery), and RCW 9A.56.210 (second degree robbery) ignore the type, value, and number of items taken by the robber. Rather, the principal differences between first and second degree robbery are the type of weapon, if any, employed by the robber and whether the robber inflicts bodily injury on his victim. RCW 9A.56.200, *723.210. This clearly demonstrates the legislature’s intent to punish robbers who inflict greater injury and/or pose additional physical threats to victims by brandishing a deadly weapon rather than to punish based on the number and/or value of the items taken by the robber.7 Nor did the legislature adopt a hybrid analysis, taking into consideration both the type and degree of force used and the value of the property taken. Rather, it was solely concerned with the degree of injury and/or threat of physical violence against the person.8 See RCW 9A.56.190-.210.
¶38 Second, the legislature’s use of the phrase “the person of another or in his presence” in RCW 9A.56.190 provides further indication of its predominant intent to protect individuals from robbers’ use of violence. By stating “the person of another or in his presence,” the legislature refers to victims “in the singular.” See People v. Borghesi, 66 P.3d 93, 98 (Colo. 2003). This signals with precision the legislature’s intent to permit the State to charge robbers with a separate count of robbery for each individual victim against whom a robber uses or threatens force. Other jurisdictions have held similarly. See, e.g., Commonwealth v. Rozplochi, 385 Pa. Super. 357, 364, 561 A.2d 25 (1989) (defendant could be convicted of two robberies for threatening two people during a single theft because the state statute “was written with regard to an individual person being placed in danger . . . and that a separate offense is committed for each individual person placed in such danger”); see also Jordan v. Commonwealth, 2 Va. App. 590, 595, 347 S.E.2d 152 (1986) (“The statute refers to the victim in the singular and suggests that the General Assembly’s *724primary purpose was the protection of an individual from violence and fear of harm during a robbery.”). We should likewise recognize this clear indication of legislative intent. See State v. Westling, 145 Wn.2d 607, 610, 40 P.3d 669 (2002) (“The meaning of a plain, unambiguous statute must be derived from the language in the statute.”).
¶39 Here, the plain language in RCW 9A.56.190 unambiguously declares the legislature’s intent to permit the State to charge a count of robbery for each victim against whom a defendant uses or threatens force to accomplish the taking of personal property against the victim’s will from the victim’s person or in his presence.9 Further, as we have previously held, the “taking of personal property” under the robbery statute is satisfied when (1) the stolen property was under the victim’s possession and control, (2) the victim acts in a representative capacity over the property, or (3) the victim has an ownership interest in the property. Rupe, 101 Wn.2d at 693; State v. Latham, 35 Wn. App. 862, 865, 670 P.2d 689 (1983) (“The deprivation of any ownership interest, including an undivided share, in the property taken, will support a robbery conviction. Also, ‘[a] taking from one having the care, custody, control, management, or possession of the property is sufficient.’ ” (alteration in original) (citation omitted) (quoting 67 Am. Jur. 2d Robbery § 14, at 38-39 (1973)). I would thus hold here, in accord with the numerous other jurisdictions that have similarly held,10 that in the event a *725defendant takes property by the use of or threat of force from the person or presence of multiple victims against their will, and the victims enjoy a joint ownership, representative, or possessory interest in the stolen property, a defendant may be convicted of counts of robbery equal to the number of victims.
*726¶40 A careful examination of the facts of this case reveals the correctness of this interpretation. Recounting the facts as set forth by the majority: “on the morning of September 23, 2000, Tvedt entered an Exxon service station in Pierce County where two people were present, owner Monty Younce and cashier Addie Schaefer.... [Tvedt] quickly went behind the counter [and] pushed a knife blade into Schaefer’s stomach.” Majority at 708 (emphasis added). Tvedt then “forced Younce and Schaefer to lie face down on the floor [and] [w]hile brandishing the knife, Tvedt demanded money.” Id. (emphasis added). Younce, under threat of the knife, instructed him where it was located. Id. Both Younce and Schaefer possessed an ownership, representative, or possessory interest in the property taken. It is clear that both Younce and Schaefer were individually victims of Tvedt’s robbery.
¶41 Next, two days later, Tvedt walked into a Texaco service station “where store manager Jack Shepherd and assistant manager Teresa Piper were behind the counter.” Id. “Tvedt suddenly drew a knife . . . and stuck the knife into Shepherd’s left side.” Id. (emphasis added). He then prodded both “Shepherd and Piper toward the back storage area, forced them to lie on the floor, and demanded the weekend receipts” and Piper, under duress, told Tvedt where the money was located. Id. at 708-09. Both Shepherd and Piper possessed an ownership, representative, or possessory interest in the property taken. Again, both Shepherd and Piper were individually victims of Tvedt’s robbery.
¶42 The majority’s reasoning ignores the common understanding that things get stolen while people get robbed. Younce, Schaefer, Shepherd, and Piper were all victimized by Tvedt when he “unlawfully [took] personal property” from their person or in their presence, over which they had an ownership, representative, or possessory interest, “against [their] will by the use or threatened use of imme*727diate force, violence, or fear of injury to that person.”11 RCW 9A.56.190 (emphasis added). The majority’s interpretation erroneously circumscribes the legislature’s intent behind the robbery statute in the context of multiple victims and business establishments. The majority seemingly posits that the Texaco and Exxon stations were robbed, not the employees who worked there and were placed in fear of their lives. I do not agree that this is the crime the legislature defined or intended, and I thus cannot concur with the majority’s resolution of this issue.
II
Flaws in Majority’s Analysis
¶43 The majority bases its conclusion regarding the proper unit of prosecution, in part, on the placement of robbery in our current criminal code, the rationale employed by Division One in prior factually analogous cases, and finally a policy rationale based on the potential ramifications for criminal defendants convicted under the unit of prosecution proffered by Division Two below. I address each in turn.
¶44 Placement of Robbery in Criminal Code: In support of its conclusion, the majority finds that the legislature’s classification of robbery in the chapter entitled “Theft and Robbery,” suggests that the legislature has “indicated] a focus on the nature of robbery offenses as crimes against property.” Majority at 712. This placement is not compelling *728evidence of the legislature’s intent. First, by our jurisprudence, the chapter title does not express legislative intent and, with respect to the crime of robbery, the legislature clearly indicated the same in the 1975 revisions to the criminal code. See Laws of 1975, 1st Ex. Sess., ch. 260, § 9A.04.010 (“Chapter, section, and subsection captions are for organizational purposes only and shall not be construed as part of this title.”), codified at RCW 9A.04.010(5). Second, the majority itself notes that our legislature’s definition of the crime of robbery has not been meaningfully amended since at least as far back as 1881. See majority at 714 (comparing Code of 1881, § 829 with RCW 9A.56.190). Moreover, it is insightful to compare today’s definition with that enacted by the legislature in 1909, which set forth:
Robbery is the unlawful taking of personal property from the person of another, or in his presence, against his will, by means of force or violence or fear of injury, immediate or future, to his person or property, or the person or property of a member of his family, or of anyone in his company at the time of the robbery. Such force or fear must be used to obtain or retain possession of the property, or to prevent or overcome resistance to the taking. . . .
Former RCW 9.75.010 (Laws of 1909, ch. 249, § 166). Wordsmithing aside, the legislature’s 1909 definition was exactly the same as that which exists today. Compare RCW 9A.56.190. Unlike the 1975 revisions, in 1909 our legislature further indicated, in the session law, specific categorical groupings under which it classified crimes. Unlike ordinary “Larceny” (Laws of 1909, ch. 249, § 349, at 997), which was set out under the chapter heading “Crimes Against Property. Crimes Against State Property.” {id. at 986), the legislature purposefully placed “Robbery” (id. § 166, at 938) under the chapter heading “Crimes Against the Person. Suicide.” (id. at 929), adjacent to “Assault” and “Duels.” Id. §§ 161-65, 167-70. As the legislature has not meaningfully amended its definition of robbery since 1909, there is no reason to infer that it no longer thinks of the crime as one primarily “against the person.”
*729¶45 The majority further contends that this court’s decisions in In re Personal Restraint of Percer, 150 Wn.2d 41, 51-52, 75 P.3d 488 (2003) and State v. Calle, 125 Wn.2d 769, 780, 888 P.2d 155 (1995) support the proposition that this court has looked to the legislature’s placement of an offense within the criminal codes as evidence of the legislature’s intent. See majority at 712 n.2. This claim is not persuasive in the context of the present issue before the court. Both Percer and Calle concerned whether two different statutory crimes were the “same offense.” See Percer, 150 Wn.2d at 48-49 (second degree felony murder and vehicular homicide); Calle, 125 Wn.2d at 778 (first degree incest and second degree rape). Consequently, it was logical to rely on the legislature’s placement of the two crimes in the criminal code to determine whether the legislature intended to authorize multiple punishments for those offenses. Percer and Calle are not instructive in the context of a single crime.
¶46 Division One’s Analysis in Molina and Johnson: The majority concludes that Division One’s analysis in State v. Molina, 83 Wn. App. 144, 920 P.2d 1228 (1996) and State v. Johnson, 48 Wn. App. 531, 740 P.2d 337 (1987) “best carries out the legislature’s intent” and is instructive in this context. Majority at 715. I disagree. Division One did not examine RCW 9A.56.190 to determine the legislature’s intended unit of prosecution for robbery in either Molina or Johnson. Rather, it applied the then-accepted “same evidence” test to reach its conclusions. Molina, 83 Wn. App. at 146-47; Johnson, 48 Wn. App. at 535. Because this court has since adopted the “unit of prosecution” analysis for cases where a defendant claims his double jeopardy rights were violated when the State charges him with several violations of a single statute, Division One’s rationale seems no longer viable. Contrary to Division One’s analysis, this court has rejected use of the “same evidence test” in this context and established that the “proper inquiry ... is what ‘unit of prosecution’ has the Legislature intended as the punishable act under the specific criminal statute.” Adel, 136 Wn.2d at 634 (emphasis added).
*730¶47 Resulting Effect of Unit of Prosecution: Finally, the majority claims that the unit of prosecution approved by Division Two here, which I would affirm, would lead to “ ‘incongruous results.’ ” Majority at 716 n.4 (quoting Ladner v. United States, 358 U.S. 169, 177, 79 S. Ct. 209, 3 L. Ed. 2d 199 (1958)). The majority reasons that a “considerable disparity” would exist in instances where a defendant orders five employees in a restaurant to lie on the floor at gunpoint while he takes money from a register under the joint control of all five employees, in comparison to cases where a defendant enters a restaurant with only one employee present and takes money from the same register. Id. The majority mistakenly and with apparent disregard of the victims of robbery crimes concludes that “[t]here is no difference in the defendant’s conduct,” id, choosing to ignore the fact that the defendant in the first scenario has, by his intentional act, chosen to place five people in fear of their lives.12 It is not “incongruous” to punish this defendant more harshly where he intended to place the lives of a greater number of employees in jeopardy in order to take the cash from a register for which they were all jointly responsible.
Ill
¶48 Accordingly, I would hold that in the event a defendant takes property by the use of or threat of force from the person or presence of multiple victims against their will, and the victims enjoy a joint ownership, representative, or possessory interest in the stolen property, a defendant may be convicted of counts of robbery equal to the number of victims. I believe this is the unit of prosecution the legislature intended in enacting RCW 9A.56.190- .210. I would thus affirm the Court of Appeals conclusion that Tvedt *731could be convicted of four counts of robbery in connection with his robberies of two commercial establishments each with two employees who both enjoyed a representative interest in the cash taken by Tvedt. See State v. Tvedt, 116 Wn. App. 316, 323-24, 65 P.3d 682 (2003).
Chambers and Owens, JJ., and Ireland, J. Pro Tern., concur with Bridge, J.

 See Model Penal Code § 222.1 (Official Draft & Explanatory Notes 1985) (“Robbery is distinguished from ordinary larceny by the presence of the victim and the use or threat of violence; it is distinguished from extortion by the immediacy and seriousness of the threat.”); 67 Am. Jur. 2d Robbery § 21, at 67 (2003) (“To establish robbery, a taking must be by means of force or violence, or intimidation by assault or putting in fear.”). See also 2 LaFave & Scott, supra, § 8.11 n.3 (“The modern trend is to consider robbery as an offense against the person rather than against property.”); see also generally Laws of 1909, ch. 249 (evidencing legislature’s efforts to categorize robbery as a crime against the person as compared with larceny as a crime against property).


 Compare RCW 9A.56.030-.050 (degrees of theft differentiated by the type and value of items taken). Additionally, the mere taking of property from the person of another, e.g., pickpocketing, is also defined as theft in the first degree. RCW 9A.56.030(1)(b).


 See Commonwealth v. Levia, 385 Mass. 345, 348, 431 N.E.2d 928 (1982) (“the Legislature has not imposed different statutory penalties for robbery according to the value of the property taken, as it has with respect to the crime of larceny (see G. L. [General Laws] c. 266, § 30), thus suggesting that it was not so much concerned with the larceny aspect of the crime of robbery as with its assault aspect”).


 As the legislature enacted a critical limitation, the breadth of this unit of prosecution is neither as broad as the State suggests nor as Tvedt fears. See State’s Ct. of Appeals Br. at 12-13; Pet. for Review at 13-14. The legislature required that a robber’s use of force be used to accomplish the “taking of personal property from the person of another or in his presence against his will.” RCW 9A.56.190 (emphasis added). The State is not permitted to charge robbery simply in relation to the number of individuals present ‘Whose will was overcome by the robber’s use or threatened use of force.” See State’s Ct. of Appeals Br. at 12-13. Thus the proper unit of prosecution does not include counts pertaining simply to bystanders who are nevertheless placed in fear by the robber’s actions. Rather, a robber’s use or threatened use of force against an individual must be coupled with the taking of that individual’s property, including property over which he has an ownership, representative, or possessory interest, from that individual or in his presence against his will. See RCW 9A.56.190; see also Rupe, 101 Wn.2d at 693.


 See Borghesi, 66 P.3d at 103 (“Because the common property taken from the second clerk was also taken from the presence of another—the first clerk—the *725robber’s acts constitute different offenses as to each victim.”); Facon v. State, 144 Md. App. 1,44, 796 A.2d 101 (2002) (holding that it did not violate the defendant’s double jeopardy rights to charge him with two counts of robbery when he used force against two convenience store employees to obtain store property in the joint control of those employees), rev’d on other grounds, 375 Md. 435, 825 A.2d 1096 (2003); Towner v. State, 812 So. 2d 1109, 1114 (Miss. Ct. App. 2002) (“Taking one item of property owned by two people is one larceny. Robbing two people of one item of property at gunpoint while the property is within their proximity and control, even if neither of them owns it, may be two robberies. This is because larceny is a crime against property while robbery is a crime against persons. Thus the number of persons does not matter in one but does in the other.”); People v. Rodgers, 248 Mich. App. 702, 712, 645 N.W.2d 294 (2001) (In the context of an armed robbery of a muffler shop staffed by three employees, the court determined that “[w]hen a defendant assaults and robs two or more persons during a single incident, he may be charged with and convicted of more than one armed robbery.”), appeal denied, 467 Mich. 852, 650 N.W.2d 338 (2002); State v. Jones, 344 S.C. 48, 55, 543 S.E.2d 541 (2001) (“we hold that, where there is a threat of bodily injury to each person from whom property is stolen, the defendant may be charged with separate offenses” (footnote omitted)); Ex Parte Hawkins, 6 S.W.3d 554, 560-61 (Tex. Crim. App. 1999) (determining robbery to be a form of assault and thus defining the allowable unit of prosecution for robbery to be defined by the number of victims); Sullivan v. Commonwealth, 16 Va. App. 844, 848, 433 S.E.2d 508 (1993) (holding that defendant’s double jeopardy rights were not violated when the Commonwealth charged him with two counts of robbery for using force against two store employees to obtain store property under their joint control); Rozplochi, 385 Pa. Super, at 364-66 (based on the finding that victims in the robbery statute are defined in the singular, holds that the Pennsylvania legislature “intended to permit separate punishments for threatening more than one person”); People v. Ramos, 30 Cal. 3d 553, 589, 639 P.2d 908, 180 Cal. Rptr. 266 (1982) (“We view the central element of the crime of robbery as the force or fear applied to the individual victim in order to deprive him of his property. Accordingly, if force or fear is applied to two victims in joint possession of property, two convictions of robbery are proper.”), rev’d on other grounds, 463 U.S. 992 (1983).
While the majority correctly notes the existence of a split of authority among the states on this issue, I find the rationale and reasoning of the above cases more persuasive and consistent with our State’s current and historic definitions of robbery. Compare, e.g., Wheat v. State, 297 Ark. 502, 503, 763 S.W.2d 79 (1989) (concluding that when defendant threatened three employees at gunpoint demanding pharmacy’s cash that “the robbery was a single transaction, the intention of which was to commit theft of the pharmacy property and not three separate offenses”) (emphasis added); State v. Faatea, 65 Haw. 156, 156-57, 648 P.2d 197 (1982) (finding robbery to be “merely an aggravated form of theft” and thus although five employees were threatened at gunpoint, only one charge of robbery was appropriate when defendant stole cash belonging to business).


 Commentators have shed light on the nature of robbery and reveal its nature as primarily a crime against the person:
The violent petty thief operating in the streets and alleys of big cities—the “mugger”—is one of the main sources of insecurity and concern in the population at large. There is a special element of terror in this kind of depredation. The ordinary citizen does not feel particularly threatened by surreptitious larceny, embezzlement, or fraud. But there is understandable abhorrence of the robber who accosts on the streets and who menaces his victims with actual or threatened violence against which there is a general sense of helplessness.
2 Model Penal Code & Commentaries § 222.1 cmt. at 98 (Official Draft & Rev. Comments 1980).


 As the Pennsylvania Supreme Court aptly noted: “ ‘An offender whose unlawful act harms or is likely to harm many people is more culpable, and thus deserving of more severe punishment, than an offender whose unlawful act harms only one person.’ ” Rozplochi, 385 Pa. Super, at 365 (quoting Commonwealth v. Frisbie, 506 Pa. 461, 467, 485 A.2d 1098 (1984)).